324 F.2d 735
Millard LEDBETTER, Appellant,v.Anthony C. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 20397.
United States Court of Appeals Fifth Circuit.
November 14, 1963.

Jay M. Sawilowsky, Augusta, Ga., for appellant.
William T. Morton, Asst. U. S. Atty., Augusta, Ga., Sherman L. Cohn and Edward Berlin, Attys., D. of J., Washington, D. C., John W. Douglas, Asst. Atty. Gen., Donald H. Frazer, U. S. Atty., Louis T. Rigdon, II, Department of Health, Education and Welfare, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
The finding of the Secretary of Health, Education, and Welfare that Appellant had no period of disability under 42 U.S. C.A. § 416(i) — so as to entitle Appellant to disability insurance benefits under 42 U.S.C.A. § 423 — is supported by substantial evidence, 42 U.S.C.A. § 405 (g), and consequently the District Court did not err in granting summary judgment for the Secretary.


2
Affirmed.